Citation Nr: 0814619	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal. 

The record reveals that the veteran was scheduled for an 
August 2006 hearing before a Decision Review Officer (DRO) at 
the Hartford, Connecticut RO.  The veteran did not appear for 
his hearing.  Accordingly, the veteran's claim will be 
considered without the benefit of such hearing.  


FINDINGS OF FACT

1.  The veteran has Level I left ear hearing acuity.

2.  The veteran does not have hearing loss disability in the 
right ear for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

History and analysis

The veteran submitted his claim for service-connection for 
bilateral hearing loss and tinnitus in March 2005.  The 
December 2005 Rating Decision on appeal granted the veteran 
service connection for left ear hearing loss and assigned an 
initial rating of zero percent, effective from March 7, 2005.  
The rating decision also granted service connection for 
tinnitus, rated at 10 percent disabling, and denied service 
connection for right ear hearing loss.  The veteran has 
appealed the zero percent rating for left ear hearing loss 
and the denial of service connection for right ear hearing 
loss.

Private treatment records reference a 20 year history of 
bilateral high frequency sensorineural hearing loss, the left 
ear greater than the right.  


A private October 2004 audiological examination report shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

35
LEFT
10
10
20

65

This data indicates left ear hearing loss disability under 
the VA criteria.  See 38 C.F.R. § 3.385.

A March 2005 VA audiological examination was conducted in 
response to the veteran's VA claim of service connection for 
hearing loss.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
35
LEFT
5
10
15
35
65

In addition, speech recognition scores were 96 percent in 
each ear.  This data indicates left ear hearing loss 
disability under the VA criteria.  See 38 C.F.R. § 3.385.

Service connection for right ear hearing loss

While the veteran's treatment records reference a history of 
bilateral hearing loss going back 20 years, the October 2004 
and March 2005 audiometric examination reports do not show 
right ear hearing loss as is defined by VA.  See 38 C.F.R. 
§ 3.385.  

The record contains no evidence indicating that the veteran 
has hearing loss in the right ear as defined by VA.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for right ear hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating for left ear hearing loss

The March 2005 VA audiological examination report shows that 
left ear average puretone threshold was 31 decibels and 
speech recognition was 96 percent.  Under Table VI, such 
hearing acuity is considered Level I.  The right ear average 
puretone threshold was 16 decibels and speech recognition was 
96 percent.  The right ear does not exhibit hearing loss 
disability as is defined by VA, however.  Since right ear 
hearing loss is not service connected, the numerical 
designation for the right ear is considered to be Level I.  
Combining the hearing level designations for the two ears 
under Table VII results in a zero percent rating under Code 
6100.  38 C.F.R. § 4.85, Table VII.

In this case the veteran is not shown to have an exceptional 
pattern of hearing impairment as described by 38 C.F.R. 
§ 4.86.

Left ear hearing loss is currently insufficient to establish 
entitlement to a compensable rating because the rating of 
hearing loss disability involves the mechanical application 
of the rating schedule to numeric designations assigned to 
official audiometry results.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a March 2005 letter the RO sent the veteran the required 
notice regarding his claim for service connection.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
In this letter he was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The March 2005 letter sent before the issuance of the rating 
decision also advised the veteran of his and VA's respective 
claim development responsibilities and the veteran was asked 
to identify sources of evidence concerning the claimed 
hearing loss disability.  The Board notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  A March 2006 statement 
of the case (SOC) explained what specific regulatory 
provisions govern his disability and why the increased rating 
claim remained denied.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, private 
medical records and provided the veteran VA audiometric and 
ear examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A compensable rating for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


